department of the treasury internal_revenue_service washington d c cee tax_exempt_and_government_entities_division feb set ef lat u i l ke tt kk kkkkk legend order a province b directory c hospital d hospital e city f year g church r plan x committee f dear ae kk krk er xkk kk e ee ee this letter is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative regarding the church_plan status of plan x within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf order a a religious_order of women within church r was founded in city f in year g organized within and sharing common bonds and convictions with church r order a was established to provide care for the sick poor and dying order a directory c and is an organization described in sec_501 of the code and exempt from tax under code sec_501 is listed in currently order a operates two health care facilities in the united_states and additional health care facilities in europe africa australia and new zealand health care institutions located in the united_states are operated under the auspices of province b order a founded province b in furtherance of order a’s mission within church r specifically province b was founded to establish and conduct houses for the practice and promotion of christian charity particularly to provide nurses to care for the sick and indigent according to the practice and discipline of church r province b is a tax- exempt_organization described in sec_501 of the code and is listed in directory c province b sponsors hospital d and hospital e each hospital is a charitable tax- exempt_organization under sec_501 of the code and is listed in directory c both hospitals are separately incorporated as a not-for-profit corporation in the state in which it is chartered and licensed to operate both hospitals have their own board_of directors which consists of members who are elected by province b the chairperson of the board_of each hospital is appointed by province b each board is responsible for the operation and governance of its hospital with certain powers reserved to province b particularly with regard to those matters subject_to canon law and administration of goods and property also each board must uphold the mission and philosophy of order a and its role in church r these requirements of canon law relate to matters such as limits on spending approvals for acquisitions or dispositions of property leasing and certain kinds of contracts province b also approves annual budgets for both hospitals requests to exceed budget over specified amounts and other requests related to fiscal responsibility and stewardship upon dissolution of one or both hospitals the assets of the corporations shall revert to province d or shall be transferred to such other charitable_organization as province b shall provide article sec_2 of the bylaws of province b recognize control by church r sec_3_1 and sec_3_2 of the bylaws of hospital d provide that the sole member of the corporation is province b sec_3_6 provides that certain powers are reserved to province b including the power to designate the chairperson or president of the corporation ie hospital d to approve the purchase sale transfer or encumbrance of assets constituting stable patrimony of the member in accordance with sec_5 all members of the board_of directors are elected by province b and in accordance with section of the bylaws province b elects the chairperson of the board_of directors and the president the remaining officers of the board are elected by board members and subject_to the approval of province b in addition in accordance with article ii sec_1 of the bylaws of hospital e the members of hospital e consist of the province leader and the members of the council of province b all of whom are members of order a in accordance with article ll sec_2 of the bylaws the members have the power to fix the number of directors of the corporation and to appoint and remove them the members have the power to appoint and remove the president and ceo of the corporation and the chairperson of the board_of directors the members have the power to establish or approve the mission and philosophy of hospital e to approve the acquisition of assets the incurrence of indebtedness and the lease sale transfer and assignment of encumbering of the assets the hospitals jointly established plan x for their employees effective january plan x is a defined contribution profit sharing plan intended to qualify under sec_401 of the code benefits under plan x are funded pursuant to a_trust agreement no election has been made under sec_410 to have the participation vesting and funding provisions of code sec_410 sec_411 and sec_412 apply to plan x plan x was adopted as a prototype_plan the prototype_plan was the subject of a favorable opinion letter dated september no eligible participants in plan x are or can be considered employed in connection with an unrelated_trade_or_business under sec_513 of the code additionally you _ represent that all of the eligible participants are or will be employed by an organization that is controlled by or associated with a church or a convention or association of churches as provided in sec_414 of the code the sole and exclusive purpose of committee f is and has plan x has been administered by committee f since the plan was first established effective january always been the management administration and funding of plan x and a pension_plan maintained by hospital d and e which is not covered by this ruling letter committee f was established by the provincial superior of province b members of committee f include the chief financial officer and the human resources directors of both hospitals in addition the treasurer of province b who is a member of order a is a member of committee f any recommendations that committee f may have regarding plan x are presented to both hospitals for proper approval there have been no changes to order a province b hospital d or hospital e since the internal_revenue_service issued a private_letter_ruling in on the church_plan status of the pension_plan maintained by the hospitals the hospitals’ pension_plan is not covered by this ruling letter in accordance with revproc_2011_44 notice to employees with reference to plan x was provided on january this notice explained to participants of plan x the consequences of church_plan status based on the foregoing you request rulings that plan x qualifies as a church_plan within the meaning of sec_414 of the code and plan x is exempt from the requirements of sec_410 sec_411 and sec_412 so long as the plan satisfies coverage vesting and funding requirements of the code as in effect on date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches letter_ruling under sec_414 of the code relating to church plans the revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s control by or affiliation with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in view of the common religious bonds between hospital d hospital e and church r the inclusion of hospital d and hospital e in directory c of church r and the indirect control of hospital d and hospital e by church r through order a and province b we conclude that hospital d and hospital e are associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code that the employees of hospital d and hospital e meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches the administrative control of plan x is vested in committee f committee f is controlled by and shares common religious bonds with church r through its control by province b and the chief financial officer and human resource directors of both hospitals furthermore the involvement of the provincial superior of province b in committee f and the activities of the hospitals themselves ensure that committee f and the hospitals share common religious bonds and convictions with church r the sole function of committee f is to administer plan x and the pension_plan committee f performs all acts necessary for the administration of plan x thus the administration of plan x satisfies the requirements regarding church_plan administration under sec_414 of the code with respect to ruling_request number one we conclude that plan x is a church_plan within the meaning of sec_414 of the code and has been a church_plan within the meaning of sec_414 of the code since its establishment on january to qualify under sec_401 of the code a retirement_plan must meet the participation standards of sec_410 of the code and the minimum vesting standards of sec_411 of the code qualified_pension plans also must meet the minimum_funding standards of sec_412 of the code each of these sections however contains an exception for a church_plan as defined in sec_414 of the code unless an election has been made in accordance with sec_410 of the code hospital d and hospital e represent that to the best of their knowledge an election has never been made under sec_410 of the code to have the participation vesting and funding provisions of sec_410 sec_411 and sec_412 of the code apply therefore with respect to ruling_request number two we conclude that plan x is exempt from the requirements of sec_410 sec_411 and sec_412 so long as plan x meets the coverage vesting and funding requirements of the code as in effect on date this letter expresses no opinion as to whether plan x otherwise satisfies the requirements of sec_401 of the code this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative lf you have any questions regarding this letter please contact address all correspondence to se t ep ra t3 at please sincerely yours e laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc kr krkk kakk
